DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. 
The present invention is directed to detecting deception in an audio-video response of a user in real-time.  Each independent claim identifies the uniquely distinct features:

a server that comprises a processor that executes a machine learning algorithm, wherein at least one storage medium is coupled to the server and contains a knowledge repository of the user data;
at least one input interface that receives a request from a user device associated with a user and provides the request to the server to enable an Audio-Video connection between the user device and the server; and
at least one output interface that provides detected deception associated with the Audio-Video response of the user;
wherein the server provides a first set of question to the user through a user interface of the user device by interrogating the knowledge repository and receives an Audio-Video response of the user corresponding to the first set of questions through the at least one input interface to 
extract audio signals and video signals from the Audio-Video response; 
detect an activity of the user by:


determining a plurality of speech features from the extracted audio signals by (i) splitting the extracted audio signals into a plurality of short interval audio signals and (ii) extracting the plurality of speech features from the plurality of short interval audio signals;
aggregate (i) the plurality of NLP features to obtain a plurality of temporal NLP features and (ii) the plurality of speech features to obtain a plurality of temporal speech features;
aggregate the plurality of temporal NLP features and the plurality of temporal speech features to obtain first temporal aggregated features;
detect a plurality of micro-expressions of the user by:
splitting extracted video signals into a plurality of short fixed-duration video 
signals;
detecting a plurality of Region Of Interest (ROI) in the plurality of short fixed-duration video signals; and
comparing the plurality of detected ROI with video signals annotated with microexpression labels that are stored in a database to detect the plurality of microexpressions of the user in the plurality of short fixed-duration video signals; track and determine a gesture of the user from the extracted video signals; 
aggregate the plurality of micro-expressions and the gesture of the user to obtain second temporal aggregated features;

detect, using a machine learning model, a deception in the Audio-Video response based on the final temporal aggregated features by interrogating the knowledge repository.

The closest prior art, US 9,378,366 (“Tegreene et al.”); US 2009/0287837 A1 (“Felsher”); US 2005/0021348 A1 (“Chan et al.”); US 2020/0251190 A1 (“Glasner et al.”); US 2020/0065394 A1 (“Calderon et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664